Citation Nr: 1139572	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for claimed residuals of childbirth, including cystocele, urinary incontinence and hemorrhoids.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1988 to September 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

The Board notes that the February 2006 rating decision also denied entitlement to service connection for scarring, gastroesophageal reflux disease and hearing loss.  The Veteran submitted a Notice of Disagreement (NOD) on those issues, but in November 2006 she submitted an additional statement indicating her desire to withdraw them.  Accordingly, those issues have been withdrawn.  

In March 2009 the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

In June 2009 the Board remanded the Veteran's claim for further development by the RO/AMC.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's residuals of childbirth, including cystocele, urinary incontinence and hemorrhoids, began during her military service.

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus began during her military service.

3.  The Veteran does not have a left elbow disorder that was acquired in, is related to, or was aggravated by his active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in her favor, the Veteran has cystocele, urinary incontinence and hemorrhoids, residuals of childbirth, which began during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in her favor, the Veteran has tinnitus which began during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for entitlement to service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2005, October 2005, May 2006, January 2007 and June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced her in the adjudication of her appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded her current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for residuals of childbirth, including cystocele, urinary incontinence and hemorrhoids, asserting that those conditions began during service.  The Veteran has also claimed entitlement to service connection for a left elbow disorder and tinnitus.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that that the Veteran's service treatment records are unavailable and presumed destroyed.  In a case such as this one, where the Veteran's service treatment records are unavailable through no fault of her own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine, assist the Veteran in the development of her claim and provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in cases in which service medical records are presumed destroyed includes the obligation to search for alternative records).  

The Veteran first claimed entitlement to service connection for the above noted disorders in June 2005.  In a February 2006 rating decision the RO denied entitlement to service connection for the claimed conditions.  The Veteran submitted a Notice of Disagreement (NOD) in March 2006.  In April 2007 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) in May 2007.  The Veteran's claim first came before the Board in June 2009, at which time it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board. 

Residuals of Childbirth

The Veteran's primary contention with regard to her claimed residuals of childbirth, including cystocele, urinary incontinence and hemorrhoids, is that she incurred those conditions in giving birth to her second child while in service, and that they have continued to this day.  

Post-service treatment records from 1993, shortly after the Veteran was released from active service, show diagnoses and treatment for all three conditions.  Private treatment records since that time show continued treatment for hemorrhoids, cystocele and urinary incontinence.  

In February 2010 the Veteran was afforded a VA examination in support of her claim.  During that examination the Veteran reported that her child was delivered via outlet forceps delivery over midline episiotomy secondary to maternal fatigue.  She stated that her postpartum period was complicated by urinary retention and that she continued to have incontinence symptoms.  Physical examination revealed cystocele and hemorrhoids.  The examiner stated that she could not determine whether those conditions were due to childbirth without resorting to speculation.  She noted that delivery records did not indicate that the Veteran's labor was outside the expected progression.  She also noted that there was no documentation of postpartum urinary or hemorrhoidal complications in the delivery noted and that those conditions can be aggravated by the Veteran's tobacco use.  She concluded by stating that urinary incontinence, hemorrhoids and cystocele are all known complications of normal pregnancy, labor and delivery.  In a November 2010 addendum the examiner stated that it was less likely than not that the Veteran's normal labor and delivery of her second child was the sole cause for her urinary incontinence, hemorrhoids and cystocele.  

In March 2009 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that she did not recall being provided a separation examination and that she was discharged just six weeks after giving birth to her second child.  She also stated that her urinary incontinence, hemorrhoids and cystocele have been getting worse as she was getting order.  

The Veteran also submitted March 2009 statements from her ex-husband and friend, wherein those individuals reiterated the Veteran's assertions regarding her hemorrhoids and urinary incontinence.  They noted that the Veteran has voiced frustration with those conditions since her time in service.

After weighing the entirety of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has residuals of childbirth, including cystocele, hemorrhoids and urinary incontinence, which began during her military service.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disabilities began in or are related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that this standard has been met.  

In this context, the Board notes that treatment records from shortly after the Veteran's second childbirth and release from active service indicate diagnoses of and treatment for the conditions in question.  Moreover, the Board notes that the Veteran is competent to report that she had hemorrhoids and urinary incontinence in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  Finally, while the Veteran's service treatment records are unavailable, a negative inference may not be drawn by that unavailability.

As noted above, when the evidence both supporting and against a claim is in relative equipoise that claim must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Tinnitus

In addition, the Veteran has claimed entitlement to service connection for tinnitus.  The relevant evidence of record on that issue includes a VA examination report and oral statements from the Veteran.  As noted above, the Veteran's service treatment records are unavailable.  Available service records indicate that the Veteran worked as a storekeeper.  

The Veteran testified at a hearing before a Veterans Law Judge in March 2009.  During that hearing the Veteran stated that she didn't know where her tinnitus came from or what had caused it.  She reported that she experiences it approximately two or three time a week in both ears.  She reported noise exposure in service while being in ship storerooms next to the engine rooms.  She also stated that she could not recall whether she experienced tinnitus during active service and was not sure exactly when it started.  

In March 2010 the Veteran was afforded a VA examination in support of her claim.  During that examination the Veteran reiterated her statements regarding in-service noise exposure and denied having any significant non-military noise exposure.  She reported that her tinnitus began 18 years earlier, while she was in active service and that she has experienced low-pitched buzzing occurring daily with a duration of approximately one minute since that time.  The examiner noted that there is no readily available objective method to confirm the presence or absence of tinnitus, but that the Veteran's hearing was normal.  In an August 2011 addendum the examiner reiterated that a diagnosis of tinnitus is based on subjective factors only, and that there are non-ear related causes of tinnitus.  He stated that since the exact etiology of tinnitus is unclear and the claims file does not clearly document tinnitus during service it is less likely than not that the Veteran's tinnitus is due to service.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has tinnitus that began during her military service.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disability began in or is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that her tinnitus began during service and that she has had continuous tinnitus since that time.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  

While the March 2010 VA examination report and August 2011 addendum indicate the examiner's opinion that tinnitus is not at least as likely as not due to service that opinion is based primarily on the absence of such documentation in the Veteran's service treatment records.  The Board notes that that the Veteran's service treatment records are unavailable for review through no fault of her own.  In a case such as this one, where the Veteran's service treatment records are unavailable through no fault of her own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  



Left Elbow Disorder

Finally, the Veteran has also claimed entitlement to service connection for a left elbow disorder.  The relevant evidence of record on that issue includes a VA examination report and both written and oral statements from the Veteran and other individuals.  

As noted above, the Veteran's service treatment records are unavailable.  The Veteran has submitted one page of her service treatment records from September 1992, indicating that she injured her left elbow in service.  That evidence consists of a radiological examination report noting that traumatic joint effusion and a slight irregularity of the radial head, possible due to the site of a fracture, were present.  

Post-service treatment records are entirely negative for any treatment for or diagnoses of any disorder associated with the Veteran's left elbow.  Other evidence submitted includes March 2009 statements from the Veteran's ex-husband and friend, wherein they reported that the Veteran injured her elbow in September 1992 and has complained for years about her elbow hurting during the winter months or when she lifts heavy items.  

The Veteran testified at a hearing before a Veterans Law Judge in March 2009.  During that hearing the Veteran stated that she injured her left elbow shortly before being released from active service.  She noted that he was unable to care for her child for at least two weeks due to the pain from that injury and that a fracture was found only after she underwent a MRI.  She also reported that her elbow aggravates her during the winter time and is painful whenever she lifts anything heavy.

In February 2010 the Veteran was afforded a VA examination in support of her claim.  During that examination the Veteran reported that she injured her left elbow in an assault two days prior to her separation from active service.  The examiner indicated having reviewed the claims file, including the September 1992 radiological examination report.  During that examination the Veteran also reported having reinjured her left elbow in 2009.  She reported having an intermittent locking sensation and pain.  Range of motion studies revealed full range of motion without objective evidence of pain.  Valgus and varus stress testing was negative as was a test for tendonitis.  Radiographic imagery did not reveal any osseous, articular or soft tissue abnormalities.  The examiner reported that the Veteran had a stable joint and diagnosed her with a normal left elbow.  He noted that the only evidence of treatment is the September 1992 record and that there are no residuals thereto.  In an August 2011 addendum the examiner reiterated that the examination was normal and that the Veteran's subjective history of problems were not supported by the evidence of record or the examination provided.  

After a thorough review of all of the evidence of record, the Board finds that the Veteran does not have a left elbow disorder.  In so finding, the Board places the greatest probative value on the February 2010 VA examination report, which indicates that the Veteran does not have any left elbow residuals associated with her in-service left elbow injury.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  The February 2010 report contains a thorough review, is based on a comprehensive examination and concludes with a well-reasoned medical opinion by a physician.  

In contrast, the sole evidence supporting the Veteran's assertion that she has a left elbow disorder consists of her own unsupported statements.  The Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the existence of a specific disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish a diagnosis of residuals of a left elbow injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   To the extent that the Veteran is competent to report left elbow pain, the Board notes that pain is not a separate disability for VA disability compensation purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In conclusion, the Board finds that there is a preponderance of evidence against a finding that the Veteran actually has a disorder associated with her left elbow.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for cystocele, urinary incontinence and hemorrhoids, residuals of childbirth, is granted. 

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a left elbow disorder is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


